Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         19-OCT-2018
                                                         03:11 PM


                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         CITY AND COUNTY OF HONOLULU; COUNTY OF HAWAI#I;
          COUNTY OF MAUI; COUNTY OF KAUA#I, Petitioners,

                                 vs.

       STATE OF HAWAI#I; SCOTT T. NAGO, in his capacity as
  Chief Election Officer; RONALD D. KOUCHI, in his capacity as
    President of the Hawai#i Senate; SCOTT K. SAIKI, in his
     capacity as Speaker of the Hawai#i House, Respondents.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 18-1-1326-08)

        ORDER DISMISSING RESPONDENTS RONALD D. KOUCHI AND
           SCOTT K. SAIKI, IN THEIR OFFICIAL CAPACITIES
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          On October 11, 2018, respondents filed their answer to

the petition for extraordinary writ seeking pre-election relief

in which respondents argue, among other things, that Ronald D.

Kouchi, in his capacity as President of the Hawai#i Senate, and

Scott K. Saiki, in his capacity as Speaker of the Hawai#i House

of Representatives, should be dismissed from this original

proceeding.   Upon consideration of this argument and the

representations made during the October 18, 2018 oral argument,
          IT IS HEREBY ORDERED that respondents Ronald D. Kouchi,

in his capacity as President of the Hawai#i Senate, and Scott K.

Saiki, in his capacity as Speaker of the Hawai#i House of

Representatives are dismissed from this original proceeding.

          DATED: Honolulu, Hawai#i, October 19, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2